DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II in the reply filed on 9-24-20 is acknowledged.  Examiner agrees that Group I and Group III should be examined together. However, the traversal of Group II is on the ground(s) that should not be restricted because they are related products.  This is not found persuasive because Group II is drawn to a finger holder/presser not specific to a rotatable platen as with all the other claims and therefore, Group II (claims 9-16) remains restricted.  Groups I and III (Claims 1-8,17-47) will be examined.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8,17-47 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, ‘lower than said central area’ refers to height of central area? This will be examined assuming the height of rim surface is less than height or central area.
Claim 2, does ‘outer dimension’ mean ‘diameter?’ Examiner will assume this means diameter.
Claim 4, 20 the range is unclear when ‘preferably 3 degrees’ is added. What is this angle with respect to? Same with claims 18,34,36.
Claim 5, how is rim ‘curved?’ Is this a method of making? Claims 5-8 are totally unclear.  These seem to be method steps of forming the platen which do not further limit the apparatus claim. Claim 6, How is it curved?  The terms ‘downwardly and outwardly’ is with respect to what? What does ‘at an arc of 5 inches’ mean? Claim 7, what does ‘recurved’ mean? Claim 1 does not mention a first ‘curved’ so how is it ‘recurved?’ The terms ‘concavely and convexly” and ‘outward’ is with respect to what?  How does rim have curves? Claim 8, If it has curves than how does this produce a height less than central area height?  Where are the curves in the drawings?
Claims 17-24,33-40, have the same 112 problems as mentioned above re claims 1-8.
Claims 25-27,29,31-33,41-42,44,46,47, recite that the ‘finger allows the specimen to move laterally with respect to said holder’, this is unclear as there is no positive structurally defining how this lateral movement is ‘allowed.’ How does holder hold specimen to allow movement? And how does finger allow this? What is structural correlation of finger, specimen and holder? Does the finger move laterally? Or does the specimen move laterally? Or both?
Claim 27, what does ‘low friction’ constitute?  Low compared to what?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,3-5,7,17,19-21,23is/are rejected under 35 U.S.C. 102a2 as being anticipated, as best understood, by Duescher-6149506.

1. A platen 220 (Fig 12) for use with a grinder comprising: a rotatable platen 220; and said platen having a central area 222 and an outer peripheral rim 224 having an upper surface with a height lower than said central area (rim edge 224 is beveled downward so the height decreases from top surface central area 222 down to outer edge of 224.).  
2. The apparatus as defined in claim 1 wherein said platen has an outer dimension of from about 8 inches to about 12 inches (col 13, line 68).
3. The apparatus as defined in claim 1 wherein said rim of said platen is chamfered/beveled (col 51, line 29) to lower the height of said rim.  
4. The apparatus as defined in claim 3 wherein said chamfer is from about 1.5° to about 6° (col 51, line 34, between 1-89 degrees).  
5. The apparatus as defined in claim 1 wherein said rim is curved to lower the height of said rim.  Figs 17A, 17B shows the rim curved with part of surface lower than central area (col 70, lines 40-50.).
6. The apparatus as defined in claim 5 wherein said rim is curved downwardly and outwardly.  
7. The apparatus as defined in claim 1 wherein said rim is recurved concavely and convexly in an outward direction to lower the height of said rim. Fig 17 B shows a concave part and a convex part depending on perspective. 
17. A metallographic grinder comprising: a base rotatably supporting a platen 220, said platen having a central area 222 and an outer peripheral rim 224 having an upper surface with a height lower than said central area Fig 12; and a head assembly 1230 positioned above said base and including a specimen holder 1252 for positioning at least one specimen 1209 in contact with said platen.  
18. The apparatus as defined in claim 17 wherein said platen has an outer dimension of from about 8 inches to about 12 inches (col 13, line 68). 
(See claims 3-7 for detailed references since claims 19-23 are identical)
19. The apparatus as defined in claim 17 wherein said rim of said platen is chamfered to lower the height of said rim.  
20. The apparatus as defined in claim 19 wherein said chamfer is from about 1.5 degrees to about 6 degrees and preferably 3 degrees.  
21. The apparatus as defined in claim 17 wherein said rim is curved to lower the height of said rim.  
22. The apparatus as defined in claim 21 wherein said rim is curved downwardly and outwardly.  
23. The apparatus as defined in claim 17 wherein said rim is recurved concavely and convexly in an outward direction to lower the height of said rim.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2,6,8,18,22,24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duescher-6149506, alone.
Regarding the width of rim being .5-1 inch and the outwardly arc 5 inches and radius of curvature 2 inches,these are slight variations therefrom and would not produce an unexpected outcome and would have therefore constituted an obvious mechanical expedient at the time of applicants’ invention.
Claims 25-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duescher-6149506 in view of Tolles-5738574.
Duescher discloses 25. A metallographic grinder comprising: a base rotatably supporting a platen 220/1205; and a head assembly 1230 positioned above said base and including a specimen holder 1252 for positioning at least one specimen 1209 in contact with said platen 1205, wherein said head assembly 1230 includes at least one finger 1232/1211 for selectively engaging said specimen via 1252 to apply a force to said specimen 1209 against said platen 1205.  Duescher does not disclose the finger capable of lateral movement to allow specimen to move laterally within the holder.
	However, Tolles teaches a head assembly 10 with a finger 1014/1164 that presses specimen against platen 52 in which finger 1014 can move laterally within cylinder 1015 and slot 910 that allows specimen to move laterally. Therefore, it would have been obvious to one of ordinary skill in the art at time invention was made to provide the head assembly of Duescher with a slot to allow lateral movement of finger and specimen for more uniform polishing of planar specimen. (Figs 14,15)
Tolles further teaches 26. The apparatus as defined in claim 25 wherein said finger 1014 is cylindrical Fig 15A  and is mounted in a cylinder 1015 with an inner diameter greater than the outer diameter of said finger (Fig 15A) to allow an end of said finger which engages a specimen to move laterally within cylinder or slot 910  to allow said specimen to move laterally within said specimen holder during a grinding operation.  
Duescher further discloses 27. The apparatus as defined in claim 25 wherein said finger 1211 has an end with a low friction surface (compared to other materials of high friction) which engages a specimen to allow said specimen to move laterally within said specimen holder during a grinding operation.  
29. The apparatus as defined in claim 25 wherein said finger has an end with a spring which engages a specimen(col 32, lines 35-65).  
31. The apparatus as defined in claim 25 wherein said finger has an end with an inflatable or sealed bellows (col 70, lines 10-28) which engages a specimen.
32. The apparatus as defined in claim 25 wherein said finger comprises an inflatable bladder (col 70, lines 10-28) which engages a specimen.  Claims 33-42, 44,46-47 has been addressed by Duescher in view of Tolles as detailed above.
Regarding the low friction surface being Teflon and the spring constant being 15lbs (claims 28,30, 43,45) and the width of rim being .5-1 inch and the outwardly arc 5 inches and radius of curvature 2 inches (Claims 34,38,40,), these are slight variations therefrom and would not produce an unexpected outcome and would have therefore constituted an obvious mechanical expedient at the time of applicants’ invention.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN P MORGAN whose telephone number is (571)272-4488.  The examiner can normally be reached on Monday-Friday generally 830am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






EM
January 27, 2021
/EILEEN P MORGAN/Primary Examiner, Art Unit 3723